Case 6:19-cv-01252-GAP-DCI Document 84 Filed 09/08/20 Page 1 of 4 PageID 1080




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
PUMP IT UP HOLDINGS, LLC and FB
HOLDINGS, LLC,

                       Plaintiffs,

v.                                                            Case No: 6:19-cv-1252-Orl-31DCI

ROBERT ANDERSON, RJA, LLC,
BARBARA CATALANO, NANCY
CATALANO, FUN ENTERPRISES
INC., ANTHONY C. CATALANO and
ANTHONY M. CATALANO,

                       Defendants.


                                             ORDER
       On August 18 and 19, 2020, Plaintiffs filed a Motion to Compel Documents from

Defendants Nancy Catalano, Barbara Catalano, Anthony C. Catalano, Anthony M. Catalano, and

Fun Enterprises, Inc. (collectively, “Catalano Defendants”) (Doc. 82) and a Motion for Sanctions

Against the Catalano Defendants or, in the Alternative, Motion to Extend the Discovery Deadline

(Doc. 83), respectively (collectively, the Motions). The deadlines for the Catalano Defendants to

respond to the Motions were September 1 and 2, 2020, respectively. See Local Rule 3.01(b).

       As of the date of this Order, the Catalano Defendants failed to file a response to the

Motions. The Court routinely grants motions as unopposed where the opposing party has not filed

a response in opposition to the motion. See Local Rule 3.01(b) (“Each party opposing a motion .

. . shall file within fourteen (14) days after service of the motion . . . a response that includes a

memorandum of legal authority in opposition to the request . . . .”) (emphasis added); Case

Management and Scheduling Order (Doc. 53) at 4 (“Each party opposing any written motion shall
Case 6:19-cv-01252-GAP-DCI Document 84 Filed 09/08/20 Page 2 of 4 PageID 1081




file, within 14 days after being served with such motion, a legal memorandum with citation of

authorities in opposition to the relief requested. Local Rule 3.01(b). Where no memorandum in

opposition has been filed, the Court may grant the motion as unopposed.”).

       In the Motion to Compel, Plaintiffs request additional information in response to certain of

their requests for production. According to the Local Rule 3.01(g) certification, counsel for the

Catalano Defendants agreed to provide the additional information, but then failed to actually do

so. Thus, the Motion to Compel was filed. Without a response in opposition, the Motion to

Compel is deemed unopposed and the Catalano Defendants will be compelled to provide full

responses to the Requests for Production at issue in the Motion to Compel, and all objections

identified as insufficient in the Motion to Compel are deemed waived, with the exception of

materials assertedly protected by the attorney-client privilege and work product doctrine; if the

Catalano Defendants assert that documents are protected by the privilege or doctrine, they shall

provide a privilege log to Plaintiffs in compliance with the undersigned’s standing order (available

on the Court’s website).

       In the Motion for Sanctions, Plaintiffs state that Anthony M. Catalano, Anthony C.

Catalano, Nancy Catalano, and Barbara Catalano (collectively, the Catalano Deponents) failed to

appear for their depositions. Due to that failure, Plaintiffs request sanctions pursuant to Federal

Rule of Civil Procedure 37 to include “an order striking the Catalano Defendants’ Answer and

Affirmative Defenses to Plaintiffs’ Second Amended Complaint, entering a default judgment, and

awarding Plaintiffs their attorneys’ fees and costs incurred as a result of the Catalano Defendants’

failure to appear for their deposition and incurred in preparing this Motion.” Doc. 83 at 6. Again,

the Catalano Defendants failed to respond to the Motion for Sanctions, and the request is

unopposed. Further, it should be reiterated that the Catalano Defendants are represented by




                                               -2-
Case 6:19-cv-01252-GAP-DCI Document 84 Filed 09/08/20 Page 3 of 4 PageID 1082




counsel in this matter and that Plaintiffs complied with their obligations under Local Rule 3.01(g)

prior to filing the Motion. Indeed, according to the Local Rule 3.01(g) certification in the Motion

for Sanctions, the Catalano Defendants do not oppose the alternative request that the discovery

deadline be extended 30 days to allow for the deposition of the Catalano Deponents. The discovery

deadline in this case was June 1, 2020, but was extended 90 days by a subsequent order, such that

the discovery deadline expired last week.          The dispositive motions deadline is quickly

approaching, having been originally set for July 1, 2020 and similarly extended 90 days. Given

the alternative request for relief, which is unopposed, and the lack of any demonstrated prejudice

to Plaintiffs at this time given that there remains time to brief dispositive motions, the Court finds

that a lesser sanction than striking pleadings and entering default is appropriate. Specifically, the

Court will grant the alternative request for relief and require that the Catalano Deponents appear

for a deposition within two weeks. The unopposed request for sanctions is taken under advisement

and will be revisited if the Catalano Deponents fail to appear for depositions within two weeks.

       Accordingly, it is ORDERED that:

       1. The Motion to Compel (Doc. 82) is GRANTED. On or before September 15, 2020,

           the Catalano Defendants shall respond in full to the discovery requests at issue in the

           Motion, and to the extent responsive documents are assertedly privileged the Catalano

           Defendants must provide a privilege log by that date. Pursuant to Federal Rule of Civil

           Procedure 37(a)(5)(A), the Catalano Defendants shall pay to Plaintiffs their reasonable

           expenses (including attorney fees) incurred in filing the Motion to Compel;1 and




1
 If the parties cannot agree to this amount, Plaintiffs may file a motion to quantify by September
22, 2020.



                                                -3-
Case 6:19-cv-01252-GAP-DCI Document 84 Filed 09/08/20 Page 4 of 4 PageID 1083




       2. The Motion for Sanctions (Doc. 83) is GRANTED in part and TAKEN UNDER

           ADVISEMENT in part, such that the Catalano Deponents must each appear for a

           deposition on or before September 22, 2020.2 On or before September 23, 2020,

           Plaintiffs shall file a notice stating whether the Catalano Deponents appeared for their

           depositions as required. If the Catalano Deponents fail to appear for deposition a

           second time, the Court may enter default against them without further notice pursuant

           to the unopposed Motion for Sanctions and Rule 37.

       ORDERED in Orlando, Florida on September 8, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




2
 The parties may agree to a later date for these depositions, but such an agreement will not be a
basis to extend the dispositive motions deadline or any other deadline in the CMSO.



                                               -4-
